Dear Sheriff May:
Your request  for an Attorney General's opinion has been forwarded to me for research and reply.  Specifically, you ask:
  Whether a correctional officer paid by your detention center can be allowed to work on patrol and in the radio room in addition to the initial 40 hours worked at the detention center?
After discussing your request with you it appears that detention center correctional officers are paid through the sheriff's department and are not classified as employees in the Civil Service; therefore, they are not subject to Municipal Fire and Police Civil Service regulations.  See LSA-Const. Art. 10 § 1 et seq.
Also, the additional employment of detention center officers is not dual office holding which is proscribed by LSA-Const. Art. 10 § 22 and La.R.S. 42:61 et seq.  Specifically, La.R.S. 42:63 (E) states:
  No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
In your situation as long as at least one of the positions is part-time, there is no dual office holding.
In addition, note that any deputy sheriff hired on a part-time basis is not entitled to extra state compensation as described in La.R.S. 33:2218.8. Prior to receiving this extra compensation a deputy must be employed on a full-time basis and must have enforcement and not purely clerical/nonenforcement duties.  Also, the requirements for employment as a deputy sheriff as set out in La.R.S. 33:1432.1 must be met.
In summary, with regard to the facts you have given and the restrictions given above, detention center correctional officers can also work part-time as deputy sheriffs.
We trust this answers your question.  However, if you should need anything further do not hesitate to contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ASSISTANT ATTORNEY GENERAL
                             BY: _______________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
RPI:FJP:sc
DATE RECEIVED: June 10, 2002 B.R.
DATE RECEIVED: June 11, 2002 SH
DATE RELEASED: August 20, 2002